BY THE COUI1T.
This was a judicial pro-feeding, and in writing. The warrant and report must be produced, if you mean to rely upon them as a justification for breaking up the voyage at St. Christopher's. Parol evidence of their contents is inadmissible. But the facts contained in the report may, nevertheless, be proved by other testimony than the report.
The counsel for the plaintiff then produced a certificate from the register of the vice court of admiralty, where the proceedings took place, stating that the warrant was lost.
BY THE COURT. The proof of the loss is not properly made out. It should have been established under a commission, in the usual manner of proving other facts, and not by the certificate of the clerk. The captain, in his deposition, stated, that, according to the law of St. Christopher’s, no other vessel could have been permitted to bring away the cargo.
This was objected to, as the law itself should have been produced.
BY THE COURT. The statute or written law of foreign countries, should be proved by the law itself, as written. The common customary or unwritten law, may be proved by witnesses acquainted with the law. In this case, it does not appear whether the law alluded to by the witness, was written or unwritten. From the very nature of it, I presume it to be the former. The prohibition of other vessels to carry away a cargo situated as this was, would naturally bo a subject of positive- municipal law, from political or other considerations of state.
Mr. Tilghnmn having inquired of the judges, before the above question was deeid-ed, but after it had been argued, whether they would allow the item in his account of a loss on protested bills, to go to the jury, without proof; and being answered, that, as soon as he should arrive at that item in his account, he would be called upon to prove it, or the jury would be instructed to disregard it; he consented to be nonsuited, saying that he had no proof of it, and that if that item were struck off the account, he acknowledged no loss had been sustained.